
	
		I
		112th CONGRESS
		1st Session
		H. R. 1517
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Braley of Iowa
			 (for himself, Mr. Poe of Texas,
			 Ms. Slaughter,
			 Mr. Filner,
			 Ms. Pingree of Maine, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend titles 10 and 28, United States Code, to provide
		  for military sexual assault and domestic violence accountability, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Holley Lynn James
			 Act.
		2.Department of
			 Defense policy on sexual assault and domestic violence
			(a)In
			 generalChapter 3 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					130e.Policy on
				sexual assault and domestic violence
						(a)Office of the
				Deputy Inspector General for Policy and OversightThe Deputy Inspector General for Policy and
				Oversight of the Department of Defense shall develop and maintain a
				Department-wide sexual assault prevention and response policy and domestic
				violence policy and shall provide oversight within the Department with respect
				to such policies. The Deputy Inspector General shall—
							(1)develop overall policy and provide guidance
				for the Sexual Assault Prevention and Response Program of the
				Department;
							(2)develop overall
				policy and provide guidance for domestic violence prevention and response
				within the Department;
							(3)provide guidance
				and technical assistance to the heads of the military departments in addressing
				matters concerning sexual assault and domestic violence prevention and
				response;
							(4)develop strategic
				program guidance, joint planning objectives, and identify legislative changes
				needed to ensure the future availability of resources in support of Department
				sexual assault and domestic violence prevention and response policies;
							(5)maintain sexual
				assault and domestic violence data collected from each of the military
				departments;
							(6)acquire the
				quarterly and annual sexual assault prevention and response data from each of
				the military departments and assemble the annual reports involving members of
				the Armed Forces;
							(7)ensure that the
				annual report required to be submitted under section 577(f) of the Ronald W.
				Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law
				108–375; 10 U.S.C. 116 note) includes information on the commands of the victim
				and accused in any sexual assault or domestic violence case;
							(8)develop metrics to
				measure compliance and the effectiveness of sexual assault and domestic
				violence prevention and response training and awareness objectives;
							(9)review and analyze
				data collected by the head of each of the military departments;
							(10)establish
				reporting categories and monitor specific goals for use in producing the
				Secretary’s annual assessment of each military department required under
				section 577(f)(3) of such Act;
							(11)collaborate with
				appropriate Federal and State agencies that address sexual assault and domestic
				violence prevention and response issues and serve as liaison to the committees
				and advisory groups of such agencies, as appropriate; and
							(12)ensure the
				maintenance of documents relating to—
								(A)complaints of
				sexual assault and domestic violence;
								(B)trials of members of the Armed Forces for
				sexual assault and domestic violence; and
								(C)any medical
				treatment received by an alleged victim of sexual assault or domestic violence
				for complete reporting in the service records of the victim.
								(b)Responsibilities
				of the Secretary of DefenseThe Secretary of Defense shall—
							(1)cooperate with the oversight,
				investigations, and policy advice of the Deputy Inspector General for Policy
				and Oversight in accordance with the Inspector General Act of 1978 (Public Law
				95–452; 5 U.S.C. App.); and
							(2)acting through the General Counsel of the
				Department of Defense, provide advice and assistance to the Deputy Inspector
				General for Policy and Oversight on all legal matters, including the review and
				coordination of all proposed policies, regulations, directives, instructions,
				and proposed exceptions to policy and the review of all legislative proposals
				affecting the responsibilities of the Deputy Inspector General under subsection
				(a).
							(c)Reporting
				RequirementsThe Deputy
				Inspector General for Policy and Oversight shall determine the feasibility of
				establishing a database that would be known as the Military Sexual
				Predator Database. Such a database would include—
							(1)the capability to
				report and register sex offenders who are members of the Armed Forces;
				and
							(2)the capability to effectively coordinate
				with the National Sex Offender Registry established under section 119 of the
				Adam Walsh Child Protection and Safety Act of 2006 (42
				U.S.C. 16919).
							(d)Authorization
				for additional personnelFor
				the purposes of completing the functions of this section, the Deputy Inspector
				General may select, appoint, and employ such officers and employees as may be
				necessary for carrying out the duties of the Inspector General, subject to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service, and the provisions of chapter 51 and subchapter III of
				chapter 53 of such title, relating to classification and General Schedule pay
				rates.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						130e. Policy on sexual assault and
				domestic
				violence.
					
					.
			3.Disposition of
			 Rape, Sexual Assault or Sexual Harassment and domestic violence cases within
			 the Uniform Code of Military Justice
			(a)Amendment to
			 title 10Subchapter XI of
			 chapter 47 of title 10, United States Code, is amended by adding at the end the
			 following new section:
				
					940A. Art.
				140A.Disposition of rape, sexual assault, sexual harassment, and
				domestic violence cases
						(a)Special
				dispositionNotwithstanding
				any other provision of law, there shall be special disposition for charges
				stemming from a sexual-related offense and charges involving an allegation of
				domestic violence committed by a member of the Armed Forces as follows:
							(1)A case involving
				such charges shall automatically be referred to a general court-martial
				convening authority, as described in section 818 of this title (article
				18).
							(2)The staff judge
				advocate shall provide detailed billets for prosecutors in cases involving
				allegations of rape or sexual assault, to be filled by a field-grade officer of
				the Judge Advocate General’s Corps with a rank of O–4 or higher.
							(3)In a case
				involving an accusation of rape, sexual assault, harassment, or domestic
				violence, the facts of the case shall be given precedence over the value to the
				service of the accused.
							(4)In a case
				involving an accusation of rape, sexual assault, or harassment, the accused
				will not be eligible for non-judicial punishment or administrative punishment
				if found guilty.
							(b)Victim’s
				rightsA victim in a case involving allegations of rape, sexual
				assault, harassment, or domestic violence shall have rights as follows:
							(1)The Secretary concerned shall provide
				counsel for the victim, in the same manner as counsel is provided for an
				accused under section 827(b) of this title (article 27), for any investigation
				or courts-martial proceeding relating to the case.
							(2)All communications between a victim and a
				victim’s advocates or the victim’s counsel shall be considered privileged
				communications for purposes of the case and any proceedings relating to the
				case.
							(3)A victim may appeal the decision of a
				general court martial in the case to the appropriate Court of Criminal Appeals
				under section 866 of this title (article 66).
							(c)Revision of
				manual for courts-MartialThe
				Joint Service Committee on Military Justice shall amend the Manual for
				Courts-Martial to reflect this section, with especially section 306 of such
				manual concerning disposition.
						(d)PurposeThe purpose of this section is to assure
				proper treatment of sexual assault cases in military judicial system, remove
				cases from chain of command that may contain both victim and accused, prevent
				non-judicial punishment and determination being decided in case by unqualified
				personnel without legal experience, considers the rights of the
				victim.
						.
			(b)Clerical
			 amendmentThe table of chapters at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter XI the
			 following new item:
				
					
						940A. Art. 140A. Disposition of rape,
				sexual assault, sexual harassment, and domestic violence
				cases.
					
					.
			4.Allowance of
			 claims by members of the Armed Forces against the United States for certain
			 injuries relating to or arising out of sexual assault or domestic
			 violence
			(a)In
			 generalChapter 171 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					2681.Certain claims
				by members of the Armed Forces of the United States
						(a)Notwithstanding section 2680, a claim may
				be brought against the United States under this chapter for damages or other
				appropriate relief for any act or omission related to or arising out of covered
				assaultive conduct or failure to prevent or properly investigate or prosecute
				covered assaultive conduct.
						(b)In this section,
				the term covered assaultive conduct means sexual assault or
				harassment, domestic violence, assault and battery, intentional infliction of
				emotional distress, false imprisonment, or discrimination or negligent hiring,
				supervision, promotion, or retention.
						(c)For purposes of claims brought under this
				section, in the case of an act or omission occurring outside the United
				States—
							(1)the law that
				applies to the act or omission shall be the law of the place where the claimant
				is domiciled within the United States, or, if there is no place where the
				claimant is so domiciled, the law of the place the claimant has identified as
				the claimant’s home of record for military purposes; and
							(2)any choice-of-law
				rules which would require the application of foreign or international law shall
				be
				disregarded.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 171
			 of title 28, United States Code, is amended by adding at the end the
			 following:
				
					
						2681. Certain claims by members of the
				Armed Forces of the United
				States.
					
					.
			
